Citation Nr: 1814355	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for systemic erythematous lupus (SLE).

2.  Entitlement to an increased rating higher than 10 percent prior to July 7, 2010; higher than 10 percent from September 1, 2010; and higher than 40 percent from September 1, 2012 for right ankle osteonecrosis as a SLE residual.

3.  Entitlement to an increased rating higher than 10 percent prior to April 14, 2010 and higher than 10 percent from June 1, 2010 for left ankle osteonecrosis as a SLE residual. 

4.  Entitlement to special monthly compensation (SMC) due to aid and attendance. 


REPRESENTATION

Veteran represented by:  Attorney Thomas P. F. Kiely


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to May 1992 and May 1994 to October 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
In October 2017, in support of this claim, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

To afford the Veteran the most sympathetic review, the Board will construe her original claim broadly as a claim for an increased rating for SLE and its residuals.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).  

In addition, entitlement to aid and attendance has been raised by Veteran in her October 2017 Board hearing, and so is considered part and parcel of the underlying increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  VA also has the duty to maximize benefits.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  

As such, the Board has identified the issues as stated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the evidence, the Board finds that a remand is necessary for additional development to be completed in order to rate the Veteran's SLE at the highest possible level without impermissible pyramiding (the evaluation of the same manifestations of a disability under various diagnoses).  38 C.F.R. § 4.14. 

The Veteran's SLE is rated at 30 percent disabling under an older version of 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6350.  A note to DC 6350 provides that SLE should be evaluated either by combining the evaluations for SLE residuals, or by evaluation under DC 6350, whichever method results in a higher evaluation.  38 C.F.R. § 4.88b, DC 6350, Note. 

In a May 1998 rating decision, the RO decreased the Veteran's SLE rating from 60 percent to 30 percent, effective August 1, 1998.  The explanation for the decreased rating was that bilateral ankle pain was the Veteran's only SLE symptom mentioned during her March 1998 VA SLE examination (although the RO may have been attempting to separately rate the SLE itself and the SLE residuals that the Veteran was experiencing).  Additionally, the Board notes that there is no recent comprehensive VA SLE examination.  As a result, a new examination is necessary to determine the nature, extent, and severity of her SLE and residuals.  

The ankle examination portion of the reports should provide information adequate to rate these disabilities under DC 5270-5274 and provide the specific information about loss of use or functioning equivalent to amputation, as directed below.  The report must also comply with the U.S. Court of Appeals for Veterans Claims' decision in Correia v. McDonald  requiring report of active and passive range of motion testing (where this testing is appropriate and feasible).  Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner should also provide information about ankle disability flare-ups including an estimation of functional loss in degrees based on the lay and medical evidence.  See Sharp v. Shulkin, 29 Vet. App. 26, 35 (2017) (a VA examination is inadequate when the VA examiner does not "estimate the [Veteran's] functional loss due to flares based on all the evidence of record (including the [Veteran's] lay information) or explain why [he or she] could not do so").

The RO should also send the Veteran appropriate VCAA notice that her claim has been re-characterized as a claim for an increased rating for SLE and its residuals and in regard to her aid and attendance claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice on the issues of entitlement to an increased rating for SLE and entitlement to SMC based on the need for aid and attendance.

2.  Obtain any updated VA or adequately identified private treatment records relevant to the claims on appeal.

3.  After the above has been completed, schedule the Veteran for an appropriate VA medical examination or examinations to determine the current nature, extent, and severity of her service-connected SLE including her service-connected ankle disabilities.  The entire claims folder, including this remand, should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings should be reported in detail.

For SLE:

The VA examiner must identify all current symptoms and residuals, as well as all symptoms and residuals present during the period on appeal, including, but not limited to, the following: right and left ankle osteonecrosis, fatigue, body pain, joint pain, recurrent oral ulcers, discoid lesions, alopecia, Raynaud's phenomenon, pleurisy, nephritis, leucopenia, photosensitive rash, inflammatory arthritis, abdominal problems, Sjögren's syndrome, chronic fatigue, fevers, and headaches. 

The examiner must also state whether the Veteran's SLE symptoms include exacerbations lasting one week or more, two to three times per year, and whether the symptoms are acute with frequent exacerbations producing severe impairment of health. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).
 
For the ankles:

The examiner must describe all impairments of the Veteran's ankles; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.  

The examiner must test active and passive range of motion, and provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  Range of motion should be expressed in terms of degrees for active and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's ankle disabilities (if the Veteran is not experiencing a flare-up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms she experiences during flare-ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss or loss during flare-ups should be expressed in degrees of additional range of motion loss.  

The examiner must also respond to the following:

a) Completely describe any ankylosis present to allow rating under DC 5270.  

b) Would the Veteran be equally well served by amputation with prosthesis of either foot?

c) Does she have loss of use of either or both feet?

d) Due to her service-connected disabilities, is she unable WITHOUT ASSISTANCE to dress or undress, keep herself ordinarily clean or presentable, feed herself, and/or tend to the wants of nature? 

e) Due to her service-connected disabilities, does she require care or assistance on a regular basis to protect herself from the hazards or dangers incident to her daily environment?  

f) Due to her service-connected disabilities, does she require frequent need of adjustment of any prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid? 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).
 
4.  The AOJ should then readjudicate the claims on appeal to include the SMC/aid and attendance claim.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

	(CONTINUED ON NEXT PAGE)







The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2017).
 

